DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference number 50 is pointing to the can opener instead of the blade.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11 and 17 each recites the limitation "the blade" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites for the flat blade to include a can opener tool portion and a screwdriver tool portion, rendering the claim indefinite. The foldable knife or the each half handle includes the tools and not the flat blade.
Rejection under 112 (a) or 112, 1st paragraph for insufficient disclosure is not applied at this time, since it appears that the claim deficiencies are of clarity and not of enablement.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    397
    340
    media_image1.png
    Greyscale
Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatcher et al. (7,000,323 “Hatcher”).
Hatcher discloses all of the limitations of claim 11, i.e., a foldable knife 20 comprising a folding handle 40, 42 including a first half handle 40 and a second half handle 42; a blade containing portion accommodating space defined by 40 and 42 in the handle including an opening on a top surface and a first and second blunt/upper edge of the blade; and a hook portion tang element 90 on a posterior end of the flat blade and a cutting surface portion 26 on an anterior end of the flat blade, the hook portion for attaching the folding knife to an object.
Regarding claim 12, Hatcher meets the limitations, i.e., the foldable knife 20 further comprising a post 51 and cap screw not numbered system passing through the flat blade @32 near the posterior end of the flat blade and further through the first and second half handle Fig. 1 terminating at on outside portion of each of the first and second half handle meeting the narrative/functional language of enabling the flat blade to rotate between an open position, a partially open position e.g., pin 38 in the middle of slot 56 and a closed position, in the partially open position the hook portion is exposed accessible enabling the foldable knife to be attached to the object.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher in view of Perreault (2010/0275447).
Hatcher meets all of the limitations of claims 1 and 17, i.e., a foldable knife 20 comprising a folding handle 40, 42 including a first half handle 40 and a second half 42; a blade containing portion accommodating space defined by 40 and 42 in the handle including an opening on a top surface and a first and second end to contain the flat blade in a folded closed position, a bottom surface of the handle being closed blunt/upper edge of the blade; and a hook portion tang element 90 on a posterior end of the flat blade and a cutting surface portion 26 on an anterior end of the flat blade, the hook portion for attaching the folding knife to an object; and including a post 51 and cap screw not numbered system passing through the flat blade @32 near the posterior end of the flat blade and further through the first and second half handle Fig. 1 terminating at on outside portion of each of the first and second half handle meeting the narrative/functional language of enabling the flat blade to rotate between an open position, a partially open position e.g., pin 38 in the middle of slot 56 and a closed position, in the partially open position the hook portion is exposed accessible enabling the foldable knife to be attached to the object (claim 1), except for a spring bar integrated in a central portion of the first half handle having a space on three sides of the spring bar, attached to the first half handle at a posterior end of the spring bar and including a ball pin on an anterior end of the spring bar, the ball pin enabled to engage 
    PNG
    media_image2.png
    259
    353
    media_image2.png
    Greyscale
the flat blade in various positions to lock the flat blade in the various positions.
58 integrated in a central portion of a first half handle 56 having a space on three sides of the spring bar Fig. 1, attached to the first half handle at a posterior end of the spring bar about 62 and including a ball pin 42 on an anterior end of the spring bar, the ball pin enabled to engage a flat blade 34 in various positions to lock the flat blade in the various positions fully extended or partially @ 90° [0042].
It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Hatcher with the spring bar and the locking mechanism as taught by Perreault to more securely hold the blade in an extended and/or in other extended positions.
Regarding claims 13 and 18, PA (prior art, Hatcher modified by Perreault) meets the limitations, i.e., the spring bar locking system 58, 42, 44 Perreault and the post and cap system 51, Hatcher as described for claim 1.
	Regarding claims 2, 3, 14, 15 and 19, PA meets the limitations, i.e., holes 44 and 68 Perreault to lock the blade in an extended/open position 180 degrees [0043], Fig. 2 Hatcher exposing the cutting element and a retracted/closed position 0 degrees, Fig. 1 Hatcher exposing the hook and while not showing in the drawings, disclosing a third hole for locking the blade in substantially 90 degrees position relative to the handle last three lines [0042], accordingly, it would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with a third hole as taught/suggested by Perreault to lock the blade in a partially open (90°) position.
 wherein in the closed position Fig. 1 of Hatcher an end of the hook portion initial part of the tang 27 or the long leg of gate 94 fits within the opening of the handle causing the hook portion to be closed. Note that limitations from specification are not read into the claims. 
Regarding claim 7, PA meets the limitations, i.e., wherein the hook portion includes a ridged surface along an outer edge of the hook portion bottom of hook portion, Fig. 1 Hatcher. 
Regarding claim 8, PA meets the limitations, i.e., wherein the cutting surface portion fits entirely within the handle in the closed position Fig. 1 Hatcher. 
Regarding claim 9, PA meets the limitations, i.e., wherein an outer edge of the handle is beveled Figs. 4 and 5 Hatcher. 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Freeman (8,893,389).
PA (prior art, Hatcher modified by Perreault) as applied to claim 1 meets all of the limitations of claim 4, including a smooth top surface for the first and second half handles, except for a ridged portion at an anterior end of the handle halves.

    PNG
    media_image3.png
    176
    520
    media_image3.png
    Greyscale
Freeman teaches a folding knife having half handles 12 provided with ridged portion at an anterior end Fig. 3. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with ridged handles as taught by Freeman to securely hold the handle. 
near top posterior ridge portion, Figs. 1 and 3. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with indented handles as taught by Freeman for ergonomics and comfort.
		
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over PA as applied to claim 1 above, and further in view of Bohner (1,834,266).
PA (prior art, Hatcher modified by Perreault) as applied to claim 1 meets all of the limitations of claim 4, including a smooth top surface for the first and second half handles, except for the handles to include a can opener and a screwdriver.

    PNG
    media_image4.png
    226
    242
    media_image4.png
    Greyscale
Bohner teaches a tool comprising first and second half handles 17, each formed with a tool screwdriver 30 and can opener 31, Fig. 2 partially shown here at an end thereof. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to further modify the modified invention of PA with the tools as taught by Bohner to diversify the foldable knife. 

Conclusion

    PNG
    media_image5.png
    336
    303
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    148
    386
    media_image6.png
    Greyscale
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Legg releasing hook 12 integral to a pivoting member and Haywood spring locking mechanism are cited to show related inventions.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
February 18, 2021						Primary Examiner, Art Unit 3723